DETAILED ACTION
Claims 1 is pending.
Notice of Pre-AIA  or AIA  Status
The present application, filed on or after March 16, 2013, is being examined under the first inventor to file provisions of the AIA .
Specification
Applicant is reminded of the proper language and format for an abstract of the disclosure.
The abstract should be in narrative form and generally limited to a single paragraph on a separate sheet within the range of 50 to 150 words in length. The abstract should describe the disclosure sufficiently to assist readers in deciding whether there is a need for consulting the full patent text for details.
The language should be clear and concise and should not repeat information given in the title. It should avoid using phrases which can be implied, such as, “The disclosure concerns,” “The disclosure defined by this invention,” “The disclosure describes,” etc.  In addition, the form and legal phraseology often used in patent claims, such as “means” and “said,” should be avoided.
The current application begins “the present invention” which is a phrase which can be implied.
Claim Rejections - 35 USC § 112
The following is a quotation of 35 U.S.C. 112(b):
(b)  CONCLUSION. —The specification shall conclude with one or more claims particularly pointing out and distinctly claiming the subject matter which the inventor or a joint inventor regards as the invention.


The following is a quotation of 35 U.S.C. 112 (pre-AIA ), second paragraph:



Claim 1 is rejected under 35 U.S.C. 112(b) or 35 U.S.C. 112 (pre-AIA ), second paragraph, as being indefinite for failing to particularly point out and distinctly claim the subject matter which the inventor or a joint inventor, or for pre-AIA  the applicant regards as the invention.
Claim 1 recites “one or more adjustable length cords which are fixed . . . either in a static or adjustable configuration”.  It is unclear what is meant by this phrase.  The limitations recites that the cords are adjustable, but then recites that they are fixed, and could be in a static configuration, which the examiner has interpreted as meaning “non-moving” or “fixed”.  It is therefore unclear how the adjustable length cord can be both static and adjustable.  The examiner has interpreted this as “one or more cords” in an effort to further examination. 
Claim 1 recites “said cord routing envelopes” in line 10.  There is insufficient antecedent basis for this limitation in the claim.  Currently the claims recites “one or more cord routing envelopes” such that one envelope could be utilized.  This is in contrast to line 10 which requires more than one envelope.  The examiner is interpreting “said cord routing envelopes” as “said one or more cord routing envelopes”. 
Claim 1 recites the limitation "the end" in line 11.  There is insufficient antecedent basis for this limitation in the claim.  It is unclear if there is an omission of a previously recited element or if “the” should be changed to “a”.  Cords do not inherently include an end (for example, a circular cord) so the element should be first introduced.
Claim 1 recites “said locking mechanism” in lines 13-14.  There is insufficient antecedent basis for this limitation in the claim.  Currently the claims recites “one or 
Claim 1 recites “one or more adjustable length cords” in line 7, and also “one or more cords whose length can be adjusted” in line 13.  It is unclear if the claim is attempting to claim a portion of a cord or if the claim is attempting to recite two different cords.  The examiner has interpreted this to mean different cords.
The dependent claims inherit(s) the deficiency by nature of dependency.
Claim Rejections - 35 USC § 101
35 U.S.C. 101 reads as follows:
Whoever invents or discovers any new and useful process, machine, manufacture, or composition of matter, or any new and useful improvement thereof, may obtain a patent therefor, subject to the conditions and requirements of this title.

Section 33(a) of the America Invents Act reads as follows:  
Notwithstanding any other provision of law, no patent may issue on a claim directed to or encompassing a human organism.  

Claim 1 is rejected under 35 U.S.C. 101 and section 33(a) of the America Invents Act as being directed to or encompassing a human organism.  See also Animals - Patentability, 1077 Off. Gaz. Pat. Office 24 (April 21, 1987) (indicating that human organisms are excluded from the scope of patentable subject matter under 35 U.S.C. 101).  Claim 1 recites “which pass behind the ear or behind the head” in line 8 such that the human anatomy is being claimed.  The examiner respectfully suggests amending the claim to “which are configured to pass behind the ear or behind the head”.
Claim Rejections - 35 USC § 102
In the event the determination of the status of the application as subject to AIA  35 U.S.C. 102 and 103 (or as subject to pre-AIA  35 U.S.C. 102 and 103) is incorrect, any correction of the statutory basis for the rejection will not be considered a new ground of rejection if the prior art relied upon, and the rationale supporting the rejection, would be the same under either status.  
The following is a quotation of the appropriate paragraphs of 35 U.S.C. 102 that form the basis for the rejections under this section made in this Office action:
A person shall be entitled to a patent unless –

(a)(1) the claimed invention was patented, described in a printed publication, or in public use, on sale or otherwise available to the public before the effective filing date of the claimed invention.


Claim(s) 1 is/are rejected under 35 U.S.C. 102(a)(1) as being anticipated by Brunner (US 2281744).
Regarding claim 1, Brunner describes a face mask (mask 1) device to be worn by a user comprising: a fabric face mask element (face covering 2) of one or more layers of fabric (fabric, col. 1, l. 40) that is either sewn (includes stitching 5), molded, heat bonded, or welded; 
one or more cord routing envelopes (continuous tubing 4) which are created by sewing (stitching 5), welding, riveting or bonding said fabric face mask element to create two openings (eyelet 8, eyelet 9) in said fabric face mask element and incorporated into one or more corners of said fabric face mask element (tubing extends to the corner, see Fig. 2); 
.
Conclusion
The prior art made of record and not relied upon is considered pertinent to applicant's disclosure. Additional references are cited that include similar features or can be utilized as obviousness-type references.  Specific attention is drawn to Giles (US 20150335080) which includes many, if not all, of the features in claim 1. 
Any inquiry concerning this communication or earlier communications from the examiner should be directed to PATRICK J LYNCH whose telephone number is (571)272-1145.  The examiner can normally be reached on M-Th, Alt F: 8:00 AM-5:00 PM EST.
Examiner interviews are available via telephone, in-person, and video conferencing using a USPTO supplied web-based collaboration tool. To schedule an interview, applicant is encouraged to use the USPTO Automated Interview Request (AIR) at http://www.uspto.gov/interviewpractice.

Information regarding the status of an application may be obtained from the Patent Application Information Retrieval (PAIR) system.  Status information for published applications may be obtained from either Private PAIR or Public PAIR.  Status information for unpublished applications is available through Private PAIR only.  For more information about the PAIR system, see https://ppair-my.uspto.gov/pair/PrivatePair. Should you have questions on access to the Private PAIR system, contact the Electronic Business Center (EBC) at 866-217-9197 (toll-free). If you would like assistance from a USPTO Customer Service Representative or access to the automated information system, call 800-786-9199 (IN USA OR CANADA) or 571-272-1000.






/PATRICK J. LYNCH/Examiner, Art Unit 3732        

/ALISSA L HOEY/Primary Examiner, Art Unit 3732